Ed. F. McFaddin, Associate Justice (Dissenting). The Majority is reversing the judgment on the ground that the juror,.Otis Franks, Jr., was guilty of misconduct; and I dissent. As I see it, neither the facts nor the law support the conclusion reached by the Majority. THE FACTS The record shows that Otis Franks, Jr. is a young business man in Magnolia; that his parents have lived in Columbia County for over sixty years; that he works in the First National Bank of Magnolia; that some time before the trial he had become a guarantor on the note of James Floyd Giles to the First National Bank of Magnolia ; that Mr, Eckert, one of the attorneys for the appellant in this case, was on the Discount Committee of the Bank; that Mr. Eckert had been the attorney of Mr. Otis Franks, Jr.; and that Mr. Eckert had drawn an instrument whereby Giles assigned to the Bank any recovery in this case. When Mr. Franks went to the court house, summoned as a juror in the case, he went to Judge Jones, the presiding Judge, and told him that Floyd Giles had a guaranteed loan at the Bank, and' that he (Franks) worked at the Bank. Judge Jones told Franks to tell the lawyers about it. Mr. Franks went to one of the lawyers, who told him: “You answer whatever questions that are put to you by the Court and the attorneys”. When Franks was questioned .on voir dire, he told the Court and the attorneys that Giles had worked for him in the auction barn for a couple of years, and since then they had other business dealings. Here is his undisputed testimony as to what occurred on voir dire: “Q. The question has arisen about a certain question asked by either the court or the attorneys about any business dealings you had with one of the plaintiffs, Floyd Giles, — will you tell the court what your answer was to the question as to your business relations with Mr. Giles ? “A. When they asked the question I answered that he had worked for me in the auction barn for a couple of years and since then we have had other business deals. * ‘ Q. Were you. asked any further questions about that by the attorneys or the court? “A. No, sir.” Mr. Franks also testified that he was asked on voir dire if his business dealings with Giles would influence his verdict, and that he answered that they would not; and that such answer was true. Mr. Eckert entered the court room while the jury was being interrogated, and' the trial attorney for the appellant went to Mr. Eckert and asked him what about Franks as a juror, and Mr. Eckert replied, “He is a fine boy”. The Circuit Judge, in refusing to set aside the verdict on account of the alleged misconduct of Otis Franks, Jr., said: “. . . I don’t agree with the complaining persons in this case. But in this case I am sorry about it on account of the gentleman that to some extent has been made a goat out of: Mr. Franks. I know him and know his father, and they are good people, and I feel that both attorneys for the plaintiffs and the Defendants feel the same as I do about that . . . “Mr. Franks’ testimony here today as to what was asked him was almost word for word what' I remember was asked. He said the Plaintiff, Mr. Giles, had worked for him and that they had had other business deals. It was dropped at that point, no question was asked what that business was or what it consisted of, and everybody seemed to be perfectly satisfied, and I think under the circumstances that the attorneys for the Defendants were put on notice sufficiently by his statement that if they had cared to they could have pursued it further. I do say that it is my personal opinion from the whole set-up, everything that happened in this case, knowing Mr. Franks and knowing how he stands in this county, had everything been known that is known here now hé would still have served on this jury. So I don’t know that the Defendant is in too much of a position to complain for that reason. “But there is another matter — it is an undisputed fact in this case that the attorneys for the defendants were in a very close relationship with the juror. This had existed over a long period of time. I don’t mean regular employment but matters had arisen between them, and the juror had gone to one of the attorneys for advice. It is undisputed in this case that one of the attorneys was on the Discount Committee at the bank, that he knew Mr. Franks was with the bank and he knew Mr. Giles was indebted to the bank. It is a matter of common knowledge, that usually there is some kind of endorsement or guaranty drawn to secure money to the bank for money owed them. So I say if the Defendants ’ lawyers did not know that in this case, that everything else concerning that loan they did know, and I say that their knowledge was sufficinet in this case that they are not now in a position to complain of it. ‘ ‘ The motion for new trial will be over-ruled ...” The Trial Court was in a far better position than is this Court to determine, under the facts, whether Otis Franks, Jr. was guilty of misconduct. The Court found that he was not: rather, the Court found that the attorneys for the appellants did not pursue the matter with diligence1 and, therefore, could not be heard to complain after they had lost the case. They thought that Otis Franks “ivas a good boy ”; they chanced having him on the jury; and after they lost the case they wanted to call back the play and make Otis Franks the “goat”. I think the appellant has “sinned away his day of grace” on this question of the misconduct of the juror, Otis Franks, under the facts in this case. THE LAW We held in Hot Springs Street Ry. Co. v. Adams, 216 Ark. 506, 226 S. W. 2d 354, that the juror Calloway had failed to make a complete disclosure; but that is not the situation here. Otis Franks went to the Court, and he told the attorneys, so the Hot Springs Street Railway case is not applicable. The other case cited by the Majority is that of Gershner v. Scott-Mayer Comm. Co., 93 Ark. 301, 124 S. W. 772. In that case the jnror, C. K. Lincoln, was an officer and a stockholder in a corporation that was a creditor of Gershner. Lincoln did not recall that fact to his mind when he was selected as a jnror. “No questions were asked the juror as to his interest in the outcome of the trial, and no diligence is shown to have been exercised by defendant in ascertaining whether or not the juror was interested.” Under that situation this Court held that the person seeking to set the verdict aside had not been diligent, and we said: “But when objection is made to a juror after the verdict for the first time, due diligence to discover the disqualification must be shown by the objecting party. At that stage of the case it becomes to some extent a matter of discretion with the trial court as to whether or not the verdict shall be set aside; and when there is no fraud intended or wrong done or collusion on the part of the successful party, it is not reversible error for the trial court to refuse to set aside the verdict. Fain v. Goodwin, 35 Ark. 109, Shinn v. Tucker, 37 Ark. 580.” In the case at bar there was no fraud intended, and certainly there was no collusion on the part of the successful party with the juror Franks; and, therfore, the Gershner case affords the Majority no support for its conclusion. Rather, the Gershner case indicates that when there is an absence of fraud or an absence of proof of collusion on the part of the successful party, then the Trial Court’s discretion in refusing to set aside the verdict will not be overthrown by us. In Lauderdale v. State, 233 Ark. 96, 343 S. W. 2d 422, the appellant urged on appeal that the Trial Court committed error in failing to excuse Juror Illing. We held that the appellant had failed to show due diligence; and what we said in that case certainly applies here: “Another reason for our conclusion to sustain the ruling of the Trial Court in regard to Juror Illing is because of the opportunity the appellant had on voir dire examination to interrogate Juror Illing. The voir dire examination of Illing consumed eight pages of the typewritten transcript (T. 408-415, inclusive). The juror was interrogated by the defendant at length, and that was the time and place for the defendant to ask him about any possible relationship to anyone in any wise the object of any bombing. Due diligence required investigation by the defendant on voir dire as to veniremen; and defendant could not wait until near the conclusion of the trial, then ask the Court for a mistrial, and complain that the Court abused its discretion.” In 39 Am. Jur. 87, “New Trial” § 73, in discussing the discretion of the trial court, the holdings are summarized: “The refusal or denial of a motion for a new trial for alleged misconduct on the part of the jury is, as a general rule, a matter within the discretion of the judge presiding at the trial; and unless it appears that this discretion has been abused, that there has been palpable error, or that the judge has refused to review and consider the evidence by which the consideration of the motion should have been guided or controlled, his refusal to grant a new trial will not be disturbed. In considering the motion, ‘each application must be determined mainly upon its own peculiar facts and circumstances and should be granted or refused with a view not so much to the attainment of exact justice in a particular case as to the ultimate effect of the decision upon the administration of justice in general.’ “Many authorities may be cited to support the rule that where a motion for a new trial is based on the alleged misconduct of a juror or jurors, and the trial judge hears evidence, either orally or by affidavits, touching such misconduct, his conclusions of fact on conflicting statements will not be disturbed on appeal. ’ ’ For the reasons herein stated, I respectfully dissent.   In 39 Am. Jur. 86, “New Trial” § 71, the holdings are summarized : “It is a well-settled general rule that where alleged misconduct of the jury was known to the party claiming to have been prejudiced thereby, or to his counsel, during the trial and before a verdict was rendered, and no objection was made thereto and the matter was not in any manner brought to the attention of the court, such party cannot, after an adverse verdict, assert the misconduct as a ground for a new trial.”